Citation Nr: 0301115	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to 
February 1946.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in March 
2000 of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York, (the RO) which denied 
entitlement to service connection for hearing loss and 
tinnitus.  
    

FINDINGS OF FACT

1.  The veteran has bilateral sensorineural hearing loss 
disability (as defined by VA regulations), first 
demonstrated many years after service.  

2.  The veteran's current bilateral sensorineural hearing 
loss is not related to disease or injury during his period 
of service, including noise exposure in service.

3.  The veteran's current tinnitus is not related to 
disease or injury during his period of service, including 
noise exposure in service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred 
in or aggravated by active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).   

2.  Tinnitus was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with a 
VA examination to determine the nature and etiology of the 
hearing loss and tinnitus.  Pertinent VA treatment records 
have been obtained.  The veteran has been provided with a 
statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  In a February 2001 letter, the RO notified the 
veteran of the evidence that was considered and of the 
evidence needed to substantiate his claims, and the RO 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been 
accounted for and the veteran has been given the 
opportunity to submit written argument.  The VA notified 
the appellant of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA 
or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid 
him in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if hearing loss appeared 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by 
audiometric testing meets specified pure tone and speech 
recognition criteria.  Audiometric testing measures 
puretone threshold hearing levels (in decibels) over a 
range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether 
a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385 (2002).  For the purposes of 
applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements 
in cases involving combat veterans.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court in Caluza emphasized 
that 38 U.S.C.A. § 1154(b) "relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by 
combat.  Caluza, 7 Vet. App. at 507.

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or 
injury is service connected, it does considerably lighten 
the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who 
alleges that the disease or injury was incurred in or 
aggravated by combat service.  Nevertheless, there must 
still be sufficient evidence of a nexus between the in-
service event and current disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that 
a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must 
be resolved on a case- by-case basis.  See VAOPGCPREC 12-
99 (October 18, 1999). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

The medical evidence of record does establish hearing loss 
as defined by 38 C.F.R. § 3.385.  The July 2001 VA 
audiometric data meets the regulatory criteria for hearing 
loss disability.  See 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation in July 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
75
85
85
LEFT
15
30
70
80
75

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 94 percent in the left 
ear.  The diagnosis was moderate to profound sloping 
sensorineural hearing loss commencing at 1500 hertz in the 
right ear and a mild to severe sloping sensorineural 
hearing loss commencing at 1000 hertz in the left ear.  

There is medical evidence of a current diagnosis of 
tinnitus.  The July 2001 VA examination report reflects a 
diagnosis of tinnitus. 

The veteran contends that while in the Navy, he served in 
combat for two and a half years in the South Pacific.  He 
indicates that he served aboard the USS LSM 148 6/43.  The 
veteran contends that he served under Admiral Kinkaid of 
the Seventh Fleet and sometimes, he served under Admiral 
Halsey of the Third Fleet.  He asserts that he took part 
in 64 amphibious enemy landings against the Japanese.  He 
stated that on a typical landing, the battleships and 
heavy cruisers would shell the beaches while the veteran 
and other crewmen would unload the cargo which ranged from 
tanks, heavy artillery or troops.  He contends that the 
shelling would be directly over their heads and the noise 
was incredible.  The veteran asserts that his ears were 
constantly ringing and they were subjected to the noise 
from explosions from bombs dropped by enemy aircraft, 
heavy artillery from the Japanese, Japanese Kamikaze 
attacks, and their own 20 MM guns.  The veteran contends 
that his hearing loss and tinnitus are the result of the 
noise exposure in service.  He asserts that he was not 
exposed to noise exposure before or after service.   

As noted above, the veteran asserts that he engaged in 
combat with the enemy while serving in the Navy in service 
during World War II.  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the present case, the veteran stated that he was under 
enemy attack during amphibious landings and while on the 
ship.  The service records do not reflect medals or awards 
indicative of combat.  However, the service records do 
show that the veteran served on the USS LSM 148 and he was 
awarded the Asiatic-Pacific Ribbon.  The Boards finds that 
this is sufficient evidence that the veteran engaged in 
combat with the enemy in service.  

Since the record shows that the veteran engaged in combat, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are 
applicable in this case.  As noted above, under 
38 U.S.C.A. § 1154(b), a veteran who engaged in combat, 
may use satisfactory lay evidence to show that an injury 
or disease happened in service.  The Board notes that the 
veteran asserts that he sustained hearing loss and 
tinnitus after being exposed to artillery attacks and the 
noise from the guns on the ship.  The Board finds that the 
veteran's statements are consistent with the circumstances 
and conditions of his service as a crewman in the Navy in 
World War II in the Pacific.  Thus, the veteran's 
statements are sufficient to establish that he sustained 
acoustic trauma in service. 

Section 1154(b) does not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and 
a relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  
In the present case, the veteran must still submit 
competent evidence tending to show that his current 
hearing loss and tinnitus are related to the acoustic 
trauma in service.  

Although the Board accepts that the veteran was involved 
in combat during World War II and that he sustained 
acoustic trauma, the service medical records show that 
upon separation from service, the veteran's hearing was 
within normal limits.  The service medical records make no 
reference to hearing loss or tinnitus.  The May 1943 
induction examination reveals that the veteran's hearing 
was 15/15 in the right and left ears.  The February 1946 
separation examination report indicates that the veteran's 
hearing was 15/15 whispered voice test and 15/15 spoken 
voice test in both the left and right ears.  No disease or 
defects of the ears were detected.     

The medical evidence of record does not reflect the 
presence of sensorineural hearing loss within one year 
from service separation in February 1946.  The evidence of 
record shows that sensorineural hearing loss was first 
diagnosed in 2001, over 50 years after service separation.  
The veteran has not identified or submitted any medical 
evidence showing a diagnosis of sensorineural hearing loss 
within one year from service separation.  Thus, service 
connection for hearing loss on a presumptive basis is not 
warranted.  The Board notes that service connection for 
tinnitus on a presumptive basis is not available under VA 
regulations.  

The record shows that the veteran's hearing loss and 
tinnitus were detected over 50 years after service 
separation.  A VA examination dated in July 2001 reflects 
a diagnosis of moderate to profound sloping sensorineural 
hearing loss commencing at 1500 hertz in the right ear and 
a mild to severe sloping sensorineural hearing loss 
commencing at 1000 hertz in the left ear.  The July 2001 
VA examination also reflects a diagnosis of tinnitus.  

The medical evidence of record does not associate or 
relate the current diagnoses of hearing loss and tinnitus 
to the veteran's period of service.  In fact, there is 
medical evidence of record to the effect that the 
veteran's current hearing loss and tinnitus are not 
related to the noise exposure or hearing loss while in 
service.  In the September 2002 addendum to the July 2001 
VA examination report, the VA examiner concluded that 
there was no relationship between the current diagnosis of 
hearing loss and tinnitus and the veteran's period of 
service.  The examiner stated that this opinion was 
rendered because the hearing test results recorded on the 
veteran's February 1946 separation examination showed that 
the veteran passed both the whispered voice and spoken 
voice test.  

The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has 
the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board finds that the VA medical opinion to have great 
evidentiary weight.  The VA examiner is competent to 
render a medical opinion as to the etiology of hearing 
loss and tinnitus and an opinion as to whether the hearing 
loss and tinnitus are related to the veteran's period of 
service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The VA examiner reviewed the veteran's medical 
records, including the service medical records, and 
examined the veteran as well.  In assessing such evidence, 
whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In the 
present case, the VA examiner referred to the specific 
evidence of record which supports the medical conclusion 
and the examiner provided a rationale for the conclusion.  

There is no competent evidence (medical opinion) of record 
to the effect that the hearing loss and tinnitus are 
associated with the veteran's period of service.  In Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal 
Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and 
a connection between the veteran's service and the 
disability.  In the present case, the veteran has not 
submitted evidence of a connection between the veteran's 
service and his hearing loss and tinnitus.  The Board also 
notes that in Wade v. West, 11 Vet. App. 302 (1999), the 
Court held that 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  

The Board has also considered the veteran's own assertions 
that his hearing loss and tinnitus were caused by the 
noise exposure in service.  The Board finds that such 
assertions are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion 
as to etiology and a medical diagnosis competent.  

Therefore, for the reasons discussed above, the Board 
finds that service connection for hearing loss and 
tinnitus is not warranted, since the only competent 
medical evidence is against a relationship between the 
current hearing loss and tinnitus and disease or injury 
during service, including acoustic trauma in service.  The 
Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service 
connection for hearing loss and tinnitus.  The claims are 
therefore denied.  



ORDER

The claim of entitlement to service connection for 
bilateral sensorineural hearing loss is denied.

The claim of entitlement to service connection for 
tinnitus is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

